BETTS, District Judge.
This case was submitted to the court upon the pleadings and proofs, by the district attorney, after considerable delay in endeavoring to collect fuller proofs, which had been much dispersed, owing to the circumstances following the capture. The rapid change of military forces and events on the spot, and the closing operations of the war, leaving small hopes that a more perfect command of the particulars of the prize may come again to the use of the government, probably demands that the case be disposed of without further procrastination.
On the 9th of June, 1SG4, the steamer Pev-ensey, on the Atlantic Ocean, off Beaufort, North Carolina, was chased at sea while making the attempt to enter the port of Wilmington, then being in a state of blockade, driven on shore, and captured, as prize of war, by the United States supply steamer Newbern, together with the goods, wares, and merchandises laden therein. The said prize vessel was then and there wrecked, after capture, and a portion of her lading was brought to this port for adjudication. Thereupon due proceedings were taken on behalf of the United States, in the prize court within this district, and process of monition and attachment was regularly sued out, August IS, IS04, and on such seizure and attachment of the property captured, and upon and after the return filed, and proclamation duly made by the marshal upon the aforesaid process, judgment by default thereon was duly entered in open court; and on motion subsequently made in court, by the district attorney, in June term, 1SC3. conformably to the due course of procedure of the court in such cases established, final judgment of condemnation and forfeiture of the said property so seized as prize of war is now rendered by the court